Citation Nr: 0114435	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
left hand as secondary to the service connected gunshot 
wound, left upper extremity, left forearm.

3.  Entitlement to service connection for arthritis of the 
right leg as secondary to the service connected gunshot wound 
of the right leg.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for gunshot wound, 
left upper extremity, left forearm (minor), currently 
evaluated at 20 percent.

6.  Entitlement to an increased rating for gunshot wound, 
right calf, currently evaluated at 20 percent.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal arises from the September 1999 rating decision 
from the Montgomery, Alabama Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
gunshot wound, left upper extremity, left forearm (minor) at 
20 percent, continued the evaluation of the service connected 
gunshot wound of the right calf at 20 percent, and denied 
service connection for PTSD, arthritis of the left hand as 
secondary to the service connected gunshot wound of the left 
forearm, arthritis of the right leg as secondary to the 
service connected gunshot wound of the right leg, and for 
tinnitus. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.  

2.  The veteran has a diagnosis of PTSD, medically linked to 
events in service; the occurrence of at least one alleged 
stressor is supported by credible evidence.

3.  It is at least as likely as not that the veteran 
currently suffers from PTSD resulting from a verified in 
service stressor.

4. There is no showing that the veteran has a current 
diagnosis of arthritis of the left hand.

5. There is no showing that the veteran has a current 
diagnosis of arthritis of the right leg. 

6.  There is no showing that the veteran has a current 
diagnosis of tinnitus

7.  The veteran is rated for moderately severe muscle damage 
for the service connected gunshot wound of the left forearm 
(minor) and there is no evidence of involvement of the ulna 
or radius, hand fixed in position, or ankylosis of the 
fingers.  There is no evidence of bony fracture.

8.  There is no evidence demonstrating that the service 
connected gunshot wound of the left forearm presents an 
unusual or exceptional disability picture.

9.  The veteran's service connected gunshot wound of the 
right calf is manifested by pain, there is no showing of 
muscle disability.  Additionally, there is no showing of 
impairment of the tibia or fibula.  More than moderately 
severe muscle damage has not been demonstrated.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000). 

2.  Arthritis of the left hand is not shown, and is not shown 
to be proximately due to, the result of, or aggravated by the 
service connected gunshot wound, left upper extremity.  
38 U.S.C.A. § 1110  (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 
38 C.F.R. § 3.310(a) (2000). 

3.  Arthritis of the right leg is not shown, and is not shown 
to be proximately due to, the result of, or aggravated by the 
service connected gunshot wound of the right leg is denied.  
38 U.S.C.A. § 1110  (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 
38 C.F.R. § 3.310(a) (2000). 

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.); 38 
C.F.R. §§ 3.102, 3.303 (2000).  

5.  The criteria for the assignment of a rating in excess of 
20 percent for gunshot wound, left upper extremity, left 
forearm (minor) have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. Part 4, and §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.56, 4.71a, 4.73, 4.118, Diagnostic 
Codes 5210, 5211, 5212, 5213, 5308, 7803, 7804 (2000).

6.  The criteria for the assignment of a rating in excess of 
20 percent for gunshot wound of the right calf have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5100 et. 
seq.); 38 C.F.R. Part 4, and §§ 4.1, 4.2, 4.7, 4.10, 4.56, 
4.71a, 4.73, 4.118, Diagnostic Codes 5262, 5311, 7803, 7804 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel records show that he served 
in Vietnam from March 10, 1968 to February 20, 1969.  His 
duty assignment while in Vietnam included Gunner.  Awards and 
decorations received include National Defense Service Medal, 
Good Conduct Medal, Vietnam Service Medal with 4 Bronze 
Service Stars, and Vietnam Campaign Medal with 60 device.

On a service pre-induction examination in January 1966, no 
history of ear trouble, arthritis or rheumatism, bone, joint, 
or other deformity, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort was reported. 

A hospital record from January 1969 includes that the veteran 
was hit by an M-16 on December 20, 1968.  His wounds were 
debrided and a delayed primary closure was done at a field 
hospital.  The veteran was subsequently transferred to Japan.  
Both the wound of the right leg and the left forearm were 
through and through.  There was no evidence of nerve or 
artery damage.  The wounds healed well.  There was some 
decrease in range of motion of the injured extremities.  On 
system review, the veteran reported occasional swelling of 
the right leg at night.  On examination, there was a healed 
scar of the inner aspect of the left forearm and a healing 
scar of the right outer aspect of the lower leg, about 5 to 6 
centimeters, without exudate or exposure of subcutaneous 
tissue.  No reference to bony fracture was made as to either 
wound.  The impression included gunshot wound of the left 
forearm and right lower leg, healed and healing, 
respectively.

In an additional record from January 1969, it was noted that 
the veteran sustained a gunshot wound of the left forearm and 
right leg while on active duty in the Republic of Vietnam on 
December 20, 1968.  The wounds were debrided and delayed 
primary closure were done at the field hospital and he was 
transferred to the evacuation hospital in Japan and 
ultimately air evacuated to the Naval hospital, arriving on 
January 18, 1969.  The examination revealed healed gunshot 
wounds to the left forearm and the right leg which had been 
previously closed by surgical intervention.  There was no 
evidence of any major artery or nerve involvement.  All range 
of motion was within normal limits.  The rest of the physical 
examination was essentially negative.  The hospital course 
included that upon admission, since there was a small 
granulating wound of the right lower leg the size of three 
centimeters, daily Betadine dressings were applied and this 
wound healed within a matter of 72 hours.  Following this, 
the veteran was sent home on two weeks convalescent leave and 
upon his return, all his wounds were completely healed.  
Therefore, the veteran was being discharged back to active 
duty.  The final diagnoses included gunshot wound, left 
forearm and right leg.

In April 1969, the veteran was seen with complaints of 
numbness of an old gunshot wound on the lower right leg.  He 
reported that at the end of the day, there would be swelling 
and numbness.  Additionally, flexing the muscle when fatigued 
would cause pain.  The examination showed a healed wound of 
the right lateral aspect of the right leg.  The diagnoses 
included old gunshot wound of the right calf.  

On a separation examination in August 1969, no history of ear 
trouble, arthritis or rheumatism, bone, joint, or other 
deformity, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort was reported.  On examination, the veteran's 
ears, upper extremities, lower extremities, and psyche were 
clinically evaluated as normal.  

On a VA examination in October 1970, it was noted the veteran 
had sustained a gunshot wound of the right leg and left 
forearm in 1968.  There was a scar in the left forearm, 
external aspect, that was five inches in length from the 
entrance of the bullet.  There was a scar in the internal 
aspect of the same forearm, four inches in length, from 
exiting of the bullet.  There was a scar on the right leg, 
anterior aspect, that was one and one-half inches in length 
from the entrance of the bullet.  There was a scar in the 
lateral aspect of the right leg that was five and three-
fourths inches in length from the exit of the bullet and 
surgery.  There was full range of motion of the knee.  There 
was some keloid formation in the left forearm.  There was 
marked retraction of the skin and muscles in the right leg.  
There was tenderness to palpation in the right upper thigh.  
The gait was not impaired.  The x-rays of the left forearm 
showed no fracture or dislocation and no other abnormalities 
were noted.  The x-rays of the right tibia and fibula were 
reviewed, however, the distal portions of the tibia and 
fibula were not included in the film.  There was no obvious 
fracture, dislocation, or other abnormality noted.  The 
diagnoses included residuals of gunshot wound to the left 
forearm and right leg.  

On neurological portion of the examination, it was reported 
that the veteran sustained a gunshot wound to the left 
forearm and right leg while in service in Vietnam.  
Currently, the veteran was complaining of pain in the 
external aspect of the right leg after long standing or after 
long driving.  He was also complaining of numbness of the 
left forearm.  He did not have any weakness of the left arm 
or in the right leg.  Neurological findings included that 
motor function was normal in the right leg, left forearm and 
left hand.  In the right foot, the strength of gastrocnemius, 
posterior tibialis, and anterior tibialis was normal but 
because of the localized pain when contracting the muscle, he 
could not sustain the full contracture for a long period of 
time.  Coordination was normal.  Sensitivity over the wound 
in the left forearm was two and was one in the right lower 
leg.  There was objective diminution of pin pricking, however 
there was no abnormality in the sensory function in any part 
of the extremities.  The reflexes were all present and from 
one plus to two plus bilaterally equal on both sides.  Gait 
and stance were normal.  No weakness was noted on standing on 
the toes and heels of both feet.  The diagnostic impressions 
included that there was no sign of motor or sensory 
impairment of the peripheral nerves; pain on the right 
gastrocnemius and posterior tibialis muscles on maximal 
contracture could be explained on the basis of localized 
muscle damage, therefore, he was neurologically normal.

In an Administrative Decision from March 1971, it was noted 
that records showed treatment for gun shot wounds of the left 
forearm and right leg at a Naval Hospital beginning in 
January 1969 and include that the injuries were incurred on 
December 20, 1968, while the veteran was on duty in Vietnam.  
However, extensive development failed to locate records of 
treatment immediately following the injury.  Additionally, no 
records were located regarding whether any line of duty 
investigation was made.  The veteran showed on his initial 
claim that the injuries were incurred while he was trying to 
break up a fight.  He submitted a subsequent statement that 
he was on duty in Vietnam and two other soldiers were 
fighting near his bunker.  He said he tried to stop them and 
another soldier told him to let them fight.  He got into an 
argument with the third soldier and when he started back to 
his bunker, the other soldier shot him.  Since there were no 
available official reports of the incident, and no record 
that any line of duty investigation was made, the veteran's 
statement as to the circumstance surrounding his injury was 
to be accepted.  The decision was that gunshot wounds the 
veteran received on or about December 20, 1968 were in the 
line of duty and not the result of his own misconduct.  

By rating action of March 1971, service connection for 
residuals of a gunshot wound, muscle group VIII, left, upper 
extremity, moderately severe, was granted.  Additionally, 
service connection for residuals of a gunshot wound of muscle 
group XI, right, calf, moderately severe was granted.  

VA treatment records were included in the claims folder and 
include VA hospital records from February 1992 that show the 
veteran was seen with complaints including shaking of his 
legs with knots in the muscles under his legs in the gluteal 
area, thighs, and the calf muscles.  He had no complaints 
regarding the ears.  His psychiatric complaints included 
history of fatigue, loss of appetite, some paranoid ideation, 
anxiety, and depression.  On examination, the upper 
extremities were normal.  Ambulation was fair.  There were 
some nodules in the thigh areas of the lower extremities.  
The neurological examination was intact except for 
generalized mild muscle weakness in the lower extremities.  
The mental status examination was normal.  The diagnoses 
included anxiety and depression.  

On a VA hospital record from March 1992, the veteran 
complained of right thigh pain.  On examination, the ears 
were unremarkable.  Examination of the extremities revealed 
no evidence of trauma or obvious lesions, and did not appear 
to display pain in response to deep palpation of the right 
thigh.  He continued to complain of severe right leg pain, 
stating that the pain had been triggered by IM injections 
that he had received on his previous hospitalization; after 
testing it was felt to be an axonal neuropathy, the kind that 
was most commonly seen in diabetics and with alcohol abuse.  
The diagnoses included right leg pain, probable alcoholic 
peripheral neuropathy, and anxiety.

On a VA hospital record from April 1992, the veteran had 
complaints including right leg and foot weakness and right 
arm weakness.  He was extremely anxious and depressed during 
his admission.  Testing revealed findings suggestive of 
external neuropathy of the right brachial plexus distribution 
in the right lower extremity; it was difficult to 
differentiate between alcohol use versus any other etiology.  
The diagnoses included right leg and foot weakness and right 
arm weakness secondary to nerve damage, and history of 
chronic depression and anxiety.  

A VA hospital record from June 1992 includes that the veteran 
was seen with complaints including persistent pain involving 
the right lower extremity, he stated that this pain involved 
the right thigh and extended to the right lower leg.  On 
neurological testing, there was no current evidence of 
radiculopathy.  It was felt that the veteran might have had 
sensory motor neuropathy secondary to alcohol abuse but that 
the examination was not entirely suggestive of severe 
neuropathy.  The diagnoses included sensory motor peripheral 
neuropathy, right lower extremity.  

A VA hospital record from August 1992 includes that on 
examination, the ears were unremarkable.  The extremities 
were not grossly remarkable.  The veteran had a psychiatric 
history including fatigue, anxiety, and depression in the 
past.  The diagnoses included muscle weakness in the lower 
extremities, probably due to alcoholic related neuropathy in 
the past and depression/anxiety.

In March 1999, the veteran filed a claim for service 
connection for disabilities including bilateral tinnitus, 
arthritis in the left hand and arm and right leg due to the 
service connected gunshot wounds, and PTSD.  He additionally 
requested an increased evaluation for scars of the left arm 
and right leg as part of his service connected disabilities. 

In a statement in July 1999, the veteran reported stressful 
events occurring in service to include that in March 1968, he 
was in Vietnam after the TET offense.  He was bombarded day 
in and day out with heavy mortar and rocket attacks.  In 
September 1968, he was working with the 25th Infantry 
Division and was hit by heavy mortar and rocket attacks 
followed by heavy ground attacks.  On the second day of these 
attacks, the veteran's lieutenant and the RTO were reportedly 
killed, less than 50 yards from the veteran.  On December 20, 
1968, the veteran was attempting to stop a fight when a third 
soldier shot him.  This experience caused him to be wary of 
people that were supposed to be his friends.  

On a June 1999 VA PTSD examination, it was noted that the 
veteran worked full-time as a warehouse manager for a truck 
parts store, where he had worked for nine and one-half years.  
He denied any problems on the job.  The veteran reported a 
stressful military event to be being hospitalized for 11 
months and 11 days in Japan and being medically evacuated to 
the states after suffering a gunshot wound in his left arm 
and right leg.  Additionally, he saw infantry soldiers get 
killed.  He reported that he remembered smelling the dead 
bodies.  He reported that he had dreams from time to time 
about Vietnam.  On several occasions he reported would wake 
up smelling blood.  He stated that four years previously 
there was gun fire a couple of blocks from where he lived and 
he jumped under the bed.  He also reported that a tornado hit 
his home town in 1997 and this brought back memories of 
Vietnam.  He had surgery a few years ago and when he came out 
from under the anesthesia, he was crying in remembrance of, 
he thought, his Vietnam days.  He denied suicidal or 
homicidal ideation.  He reported that he thought about 
Vietnam often.  He reported that he could watch Army movies, 
but not like he used to.  He reported that he could handle 
loud noise, but not unexpected loud noise, which would make 
him nervous.  However, he played softball and was able to 
interact socially with others.  He was optimistic about his 
future.  The diagnoses included anxiety disorder, not 
otherwise specified, mild to moderate.  It was additionally 
noted that the veteran did not meet the criteria for PTSD.  
He had an anxiety disorder, not otherwise specified, mild, 
with some PTSD features.  

On a VA muscle examination in June 1999, it was indicated 
that there was a wound of entrance that was 4 centimeters in 
the right mid shin and the wound of exit was a 13 centimeter 
scar on the right posterior calf.  Both of the scars were 2 
centimeters wide and extensive.  No tissue loss was 
identified.  The muscles penetrated were the tibialis 
anterior and the right gastrocnemius.  There were no 
adhesions, no tendon damage, and no bone, nerve, or joint 
damage.  The muscle strength was good.  There was no muscle 
herniation and no loss of muscle function.  A joint was not 
affected.  The diagnoses included gunshot wound of the right 
leg with loss of function due to pain.  

On a VA hand, fingers, and thumb examination in June 1999, 
the veteran complained of trouble with his right leg, left 
arm, and left hand.  His left thumb had begun hurting.  He 
had periods of flare up that were precipitated by weather and 
alleviated by heat.  On examination, there were no scars of 
the hands.  There was a 9 centimeter scar on the flexor 
surface of the left forearm and a 10 centimeter scar of the 
extensor surface of the left forearm.  The thumb tip touched 
the fingertips accurately on both hands and the tips of the 
fingers accurately approximated the median transverse fold of 
the palm.  Grasping of objects was good.  The veteran was 
right handed.  The hand evaluated as a unit was well adapted 
for grasping, pushing, pulling, twisting, probing, writing, 
touching, and expression.  The diagnoses included through and 
through gunshot wound of the left forearm resulting in pain 
in the left hand and thumb.  

The x-rays from June 1999 included findings that AP and 
lateral views of the left forearm were submitted.  The joint 
spaces were well maintained.  No erosive change was present 
and there was no evidence of osteoarthritis.  There was no 
fracture and no foreign body was seen.  The right tibia and 
fibula were unremarkable with no evidence of fracture.  The 
impression included that right tibia and fibula and forearm 
were unremarkable.  

Included in the claims file were VA treatment records from 
January 1998 to September 1999 that include that in September 
1999, the veteran had a diagnosis of degenerative joint 
disease of both knees.  

By rating action of September 1999, service connection for 
PTSD was denied, service connection for arthritis of the left 
hand as secondary to service connected gunshot wound of the 
left forearm was denied, service connection for arthritis of 
the right leg as secondary to service connected gunshot wound 
of the right leg was denied, and service connection for 
tinnitus was denied.  As well, the evaluation of gunshot 
wound, left upper extremity, left forearm (minor) was 
continued at 20 percent, and the evaluation of gunshot wound, 
right calf, was continued at 20 percent.  The current appeal 
to the Board arises from this action.

VA treatment records from February 2000 to May 2000 were 
included in the claims file and include that in February 
2000, the veteran was seen for PTSD screening.  It was 
indicated that he had been working as a warehouse manager for 
10 years.  He reported that he was recently in a car accident 
in which he hurt his shoulder and abdomen.  He had been off 
work since January recuperating from his injuries.  He had 
complaints of depression, including occasional crying spells 
and irritability, feelings of worthlessness, anhedonia, and 
passive suicidal ideation, although his sleep and appetite 
were okay.  He also reported symptoms of PTSD, including 
increased startle response and hyperarousal, feelings of 
numbness, intrusive memories, flashbacks in which he could 
"smell blood", and nightmares.  He stated that his symptoms 
began after his return from Vietnam but worsened 
significantly approximately five years ago.  The veteran 
reported that his experiences in Vietnam included seeing many 
dead bodies, frequently being under direct gunfire, and being 
shot in the arm and leg by one of his own men.  The veteran's 
medical problems included osteoarthritis.  The impression 
included PTSD, chronic, moderate, dysthymic disorder, rule 
out major depressive disorder, recurrent, moderate.  

In April 2000, it was noted that the veteran had been off 
work due to injuries sustained in a motor vehicle accident.  
He had currently returned to work for one month.  His work 
was going well and no problems were reported in that area.  
The veteran was seen with complaints to include intrusive 
thoughts of Vietnam, including one incident when he was shot 
by one of his men.  He was evacuated to the United States for 
treatment and did not know what happened to any of those 
involved in the shooting incident.  He had significant 
intrusive thoughts of this event.  He denied any nightmares 
related to it.  The impression included PTSD.  He also had 
some features that resembled dysthymic disorder and 
generalized anxiety disorder.  It was noted that he might 
have benefited from individual therapy to address the 
shooting episode.  

An additional record from April 2000 includes that the 
veteran remained depressed/anhedonic, anxious, and 
hypervigilant with exaggerated startle response.  He had 
sleep impairment with recurring nightmares and frequent 
awakening.  He had recurring intrusive memories, particularly 
of an incident in which he was shot twice in Vietnam.  The 
impression included chronic combat related PTSD.

In an April 2000 VA PTSD questionnaire, the veteran reported 
that he was in Vietnam from March 1968 to December 1968.  His 
military specialty was artillery.  He reported that he served 
as combat support.  He reported that the three most negative 
experiences he had in the war zone included long nights, 
being shot, and seeing people killed.  He reported that he 
went on combat patrols or went on dangerous duty more than 50 
times, was under enemy fire for more than 6 months, was 
surrounded by the enemy more than 12 times, and about 1 to 15 
percent of the men in his unit were killed, wounded or 
missing in action.  He fired rounds at the enemy 51 times or 
more, he saw someone hit by incoming or outgoing rounds 13 to 
50 times, and he was in danger of being injured or killed 13 
to 50 times.

In May 2000, the veteran was seen for follow up for 
outpatient psychiatric treatment for chronic combat related 
PTSD.  It was additionally noted that the veteran was very 
busy at work due to several employees leaving the job.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  Thus, 
no further assistance to the veteran is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this regard, medical examinations have been conducted, 
treatment records have been obtained, there has been notice 
as to information needed, there have been rating decisions 
and supplemental statements of the case sent to the 
appellant.  There is no indication that there is additional 
information on file that would lead to different outcomes in 
these claims.
 
A.  Direct service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000). 

1.  PTSD

As to the claim for service connection for PTSD, "eligibility 
for a PTSD service-connection award requires . . . (1) [a] 
current, clear medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor."  Cohen, 10 Vet. App. at 138. 

In June 1999, 38 C.F.R. § 3.304(f) was revised effective 
March 7, 1997 to reflect the decision in the Cohen v. Brown 
case.  

§ 3.304 -- Direct service connection; 
wartime and peacetime. 

(f) Post-traumatic stress disorder. 
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred. If the evidence 
establishes that the veteran engaged in 
combat with the enemy and the claimed 
stressor is related to that combat, in 
the absence of clear and convincing 
evidence to the contrary, and provided 
that the claimed stressor is consistent 
with the circumstances, conditions, or 
hardships of the veteran's service, the 
veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor. If the evidence 
establishes that the veteran was a 
prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed 
stressor is related to that prisoner-of-
war experience, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

In the instant case, a current medical diagnosis of PTSD is 
shown from the February to May 2000 VA examination reports, 
where the veteran was diagnosed with combat related PTSD.  In 
the February and April 2000 VA records, it was noted that the 
veteran complained of an incident in service where he was 
shot in the arm and leg, and this was related to his PTSD 
symptoms.  Service records show that the veteran suffered 
gunshot wounds to the left forearm and right lower extremity 
in service.  In the March 1971 Administrative decision it was 
indicated that extensive searching failed to reveal any 
service records regarding the incident and therefore, the 
veteran's statements of the incident should be conceded and 
it was determined that the gunshot wounds occurred in the 
line of duty.  While the examiner, at the June 1999 VA 
examination diagnosed anxiety disorder, not otherwise 
specified, mild, with some PTSD features, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence is at least in equipoise that the veteran 
has PTSD which is related to his service.  In summary, the 
Board finds that the evidence supports the veteran's claim.  
38 C.F.R. § 3.102 (2000).

2.  Tinnitus

In this case, there is no showing of a current disability of 
tinnitus in the evidence of record.  There was no evidence of 
tinnitus during service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.

B.  Secondary service connection

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, in 
Allen v. Brown, the Court held that "pursuant to [38 U.S.C.] 
§ 1110 and [38 C.F.R.] § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen, 7 Vet. 
App. 439, 448 (1995) (en banc); see also Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).

As to both of the claims for service connection for arthritis 
of the left hand as secondary to the service connected 
gunshot wound, left upper extremity, left forearm and service 
connection for arthritis of the right leg as secondary to the 
service connected gunshot wound of the right leg, there is no 
showing of arthritis of either the left hand or right leg.  
The x-rays from the June 1999 VA examination were negative 
for arthritis of these areas.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of service connection for these disabilities.


C.  Increased rating

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Court has held that a service-connected disability may be 
assigned separate disability ratings under more than one 
diagnostic code, as long as none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-262 (1994).

As to rating muscle injuries, it is noted that moderately 
severe disability of muscles is contemplated when the type of 
injury includes a through-and-through or deep penetrating 
wound by a small, high velocity missile or large low velocity 
missile, with debridement, prolonged infection or sloughing 
of soft parts and intermuscular scarring.  Further, history 
and complaint includes a service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of the wound.  There is a record of consistent 
complaints of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  Finally, the objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (2000).

Severe disability of muscles is contemplated when the type of 
injury includes through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Further, history and complaint include a 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with other work requirements.  Finally, objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscles groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. §  4.56 (d)(4) (2000).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2000).


1.  Left forearm

The veteran is currently assigned a 20 percent evaluation for 
his service connected gunshot wound of the left upper 
extremity, left forearm (minor) under Diagnostic Code 5308 
which provides:

5308  Group VIII.  Function:  Extension 
of wrist, fingers, and thumb; abduction 
of thumb.  Muscles arising mainly from 
external condyle of humerus:  Extensors 
of carpus, fingers, and thumb; supinator.

Severe...............30 (dominant)...20 
(non-dominant)
Moderately Severe......20 
(dominant)....20 (non-dominant)

38 C.F.R. §  4.73, Diagnostic Code 5308 (2000).

As to this disability, in service the veteran sustained a 
gunshot wound of the left forearm.  The wound was through and 
through.  The wound was debrided and delayed primary closure 
was done.  There was no evidence of any major artery or nerve 
involvement.  There was no evidence of bony fracture.  
Currently, on the June 1999 VA examination, there was no 
demonstrable limitation of motion as the thumb tip touched 
the fingertips accurately on both hands and the tips of the 
fingers accurately approximated the median transverse fold of 
the palm.  Grasping of objects was good.  The veteran could 
perform grasping, pushing, pulling, twisting, probing, 
writing, touching, and expression.  It was noted that the 
veteran had had a through and through gunshot wound of the 
left forearm resulting in pain in the left hand and thumb.  
There is no evidence that this service connected disability 
has interfered with the veteran's employment.

In this case, the 20 percent evaluation for gunshot wound of 
the left forearm (minor) is the highest evaluation under 
muscle codes for this disability.  Further, in this case, 
while it is recognized that other rating codes as to 
limitation of motion are applicable that could allow for a 
higher evaluation, as there is no demonstration of bone 
involvement of the ulna or radius, the hand is not fixed in 
supination or pronation, and any ankylosis of the fingers is 
not demonstrated.  Therefore, a higher rating is not 
warranted under any Diagnostic Codes related to limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 
5212, 5213 (2000)

In this case, there is no evidence that the veteran's scars 
related to the service connected gunshot wound as described 
on VA examination in June 1999 are poorly nourished with 
repeated ulceration or are tender and painful on objective 
demonstration.  Therefore, there is no showing that a 
compensable rating is warranted for the scars related to the 
service connected gunshot wounds.  See Esteban; 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2000).

It is additionally noted that as the veteran is rated at the 
schedular maximum under the rating criteria pertaining to 
muscle injuries, a higher evaluation would only be available 
under an extraschedular analysis under 38 C.F.R. § 3.321 
(2000).  However, in this case, the record does not contain 
any evidence reflecting the symptomatology necessary to be 
considered an unusual or exceptional disability as on the VA 
examination in June 1999, the veteran had full range of 
motion of the hand.  There is no evidence that this service 
connected disability causes such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards pursuant to 38 
C.F.R. § 3.321(b)(2).  Therefore, the preponderance of the 
evidence clearly establishes that the symptoms do not meet 
the criteria for an increased rating.

2.  Right leg

The veteran is currently assigned a 20 percent evaluation for 
his service connected gunshot wound of the right calf under 
Diagnostic Code 5311 which provides:

5311  Group XI.  Function:  Propulsion, 
plantar flexion of foot (1); 
stabilization of arch (2, 3); flexion of 
toes (4, 5); Flexion of knee (6).  
Posterior and lateral crural muscles, and 
muscles of the calf: (1) Triceps surae 
(gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) 
peroneus brevis; (5) flexor hallucis 
longus; (6) flexor digitorum longus; (7) 
popliteus; (8) plantaris.

Severe.........................30 
Moderately Severe......20 

38 C.F.R. §  4.73, Diagnostic Code 5311 (2000).

As to this disability, in service the veteran sustained a 
gunshot wound of the right lower leg.  The wound was through 
and through.  The wound was debrided and delayed primary 
closure was done.  There was no evidence of any major artery 
or nerve involvement.  There was no evidence of bony 
fracture.  Currently, on the June 1999 VA examination, there 
was no tissue loss identified, no adhesions, tendon damage, 
bone, nerve, or joint damage, and no muscle herniation.  
There was no muscle loss of function and muscle strength was 
good.  It was indicated that there was loss of function due 
to pain.  There is no evidence that this service connected 
disability has interfered with the veteran's employment.  As 
there is no evidence of muscle disability, the criteria for a 
higher rating has not been demonstrated.  

Additionally, in this case, while it is recognized that other 
rating codes as to limitation of motion are applicable that 
could allow for a higher evaluation, there is no showing of 
impairment of the tibia and fibula with marked knee or ankle 
disability or nonunion requiring a brace.  Therefore, a 
higher rating is not warranted under any Diagnostic Codes 
related to limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5262 (2000)

Further, there is no evidence that the veteran's scars 
related to the service connected gunshot wound as described 
on VA examination in June 1999 are poorly nourished with 
repeated ulceration or are tender and painful on objective 
demonstration.  Therefore, there is no showing that a 
compensable rating is warranted for the scars related to the 
service connected gunshot wounds.  See Esteban; 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2000).

Therefore, the preponderance of the evidence clearly 
establishes that the symptoms do not meet the criteria for an 
increased rating.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for arthritis of the left 
hand as secondary to the service connected gunshot wound, 
left upper extremity, left forearm is denied.

Entitlement to service connection for arthritis of the right 
leg as secondary to the service connected gunshot wound of 
the right leg is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a rating in excess of 20 percent for gunshot 
wound, left upper extremity, left forearm (minor) is denied.

Entitlement to a rating in excess of 20 percent for gunshot 
wound, right calf, currently is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

